IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1411
                            Filed November 23, 2021


IN THE INTEREST OF T.D. and E.D.,
Minor Children,

S.B., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Benton County, Carrie K. Bryner,

District Associate Judge.



       A mother appeals the termination of her parental rights to her children.

AFFIRMED.



       Annette F. Martin, Cedar Rapids, for appellant mother.

       Thomas J. Miller, Attorney General, and Michelle R. Becker, Assistant

Attorney General, for appellee State.

       Robert Davison, Cedar Rapids, attorney and guardian ad litem for minor

children.



       Considered by Bower, C.J., Badding, J., and Danilson, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                        2


DANILSON, Senior Judge.

      A mother appeals the termination of her parental rights to her children, T.D.,

born in 2019, and E.D., born in 2017. She contends termination was not in the

children’s best interests. Upon our review, we affirm.

I.    Background Facts and Proceedings

      This family came to the attention of the Iowa Department of Human Services

in September 2020, upon concerns the parents were living in their vehicle in a

storage unit with the children.   The family’s vehicle contained marijuana and

methamphetamine, and both children tested positive for methamphetamine

ingestion.1 There were also concerns about medical neglect and physical hygiene

neglect of the children.2 The children were removed from the parents’ care,

adjudicated in need of assistance, and placed in foster care, where they have

remained.

      Because the parents made “very little progress . . . toward[] reunification,”

the department filed a petition to terminate their parental rights. Following a

hearing in May 2021, at which neither parent appeared,3 the juvenile court entered

an order terminating their parental rights. The mother appealed.4

II.   Standard of Review

      Appellate review of termination-of-parental-rights proceedings is de novo.

In re A.B., 957 N.W.2d 280, 293 (Iowa 2021).             Our paramount concern in



1 T.D. also tested positive for amphetamine and cocaine ingestion.
2 For example, three-year-old E.D. “had never even brushed her teeth.”
3 The mother’s attorney relayed to the court she had “not had contact” with the

mother for over a month.
4 The parental rights of father were also terminated, and he did not appeal.
                                         3

termination proceedings is the best interests of the children. In re L.T., 924 N.W.2d

521, 529 (Iowa 2019).

III.   Discussion

       The juvenile court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(b), (e), and (h) (2021). We may affirm the termination

order if the record supports termination on one of those grounds. See In re A.B.,

815 N.W.2d 764, 774 (Iowa 2012). We elect to focus on section 232.116(1)(h).

With regard to that section, the mother appears to concede the statutory grounds

were met, but she contends the court “erred in finding that termination would be in

the best interest of the children” due to her close bond with the children.

       In determining best interests, our primary considerations are “the

child[ren]’s safety,” “the best placement for furthering the long-term nurturing and

growth of the child[ren],” and “the physical, mental, and emotional condition and

needs of the child[ren].” In re P.L., 778 N.W.2d 33, 37 (Iowa 2010) (quoting Iowa

Code § 232.116(2)). Initial concerns in this case included neglect of the children’s

medical care and hygiene, which led the court to enter a limited guardianship to

the foster parents to allow the children to receive medical care because the mother

“was not cooperative in consenting for [their] medical treatment.” Indeed, the

mother did not cooperate with any recommended services in this case. The

department caseworker testified the mother had “not really had much

communication” with her, she did not know where the mother was living, the

mother had not followed through on requirements to complete substance-abuse or

mental-health evaluations, and the mother had not submitted to any requests for

drug testing. The mother had attended nineteen of forty-six supervised visits with
                                         4


the children, and she had not attended any visits in nearly two months prior to the

termination hearing. The caseworker acknowledged the children had a bond with

the mother but testified, “I think, honestly, they’re more bonded to their foster

parents.” The caseworker further stated the mother had not made “any kind of

effort whatsoever toward reunification and meeting the case plan goals,” and she

opined termination was “[a]bsolutely” in the best interests of the children. And the

guardian ad litem succinctly opined, “[W]e can’t wait forever and we’re well past

permanency deadlines and we’re right where we started so I believe termination is

appropriate.”

       Upon our review, considering the mother’s instability and lack of meaningful

engagement with or acknowledgment of the needs of the children throughout these

proceedings, we think it is unlikely the mother would be able to adequately meet

the needs of the children in the future. See In re C.W., 554 N.W.2d 279, 283 (Iowa

Ct. App. 1996). We find termination of the mother’s rights to be in the children’s

best interests, and no permissive statutory exception should be applied to preclude

termination. We affirm the decision of the juvenile court to terminate the mother’s

parental rights.

       AFFIRMED.